DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The substitute specification and abstract filed 01/03/2020 which amended the specification to align with US format standards has been entered.
The amendment request for the updated invention title “Method for operating a more highly automated vehicle (HAV), in particular a highly automated vehicle” has been entered
The claim set filed 01/03/2020, of claims 13-28, amending the claims to follow US format, has been entered. 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Current Headings of the Specification are underlined. Suggested Format is non-underlined section headers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim contains the term “plausibilize”, this term is not defined in the specification/not a term of art thus one of ordinary skill would not know what is or isn’t “plausibilizing” the position of a vehicle, thus rendering the claim indefinite. While applicant is allowed to be their own lexicographer for terms to describe their invention, when they make/use a term that isn’t defined in the art it should be clearly defined in the specification.
For judging claim 20 on its merits the term “plausibilize” will be understood to mean that vehicle’s position is being determined using the sensors, with some sort of propability/confidence/reliability check, should the trajectories/map deviate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 13 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 13 fall within one of the statutory categories?  Yes.  The claim is directed toward a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 13 is a mathematical concepts. Currently what is claimed is the taking in of data, (i.e. the digital map and determination of position), comparison and determinations made of the data (trajectory comparisons and map reliability check). No actual control of the vehicle along the trajectory is claimed.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 13 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “operating a highly automated vehicle (HAV)”, there are no limitations in the body of the claim that recite controlling/operating the vehicle along a trajectory using the map or similar actuation of the steering/speed control.  Currently all that is claimed is the receiving of data, determinations/comparisons of the data and transmission of the data.  While the data is selected and transmitted, it is not transformed by any steps of the method, or used implement a specific control of the vehicle. (Mathematical determinations/transformation do not constitute a specific transformation for the purpose of 101)
Also, while the claimed method may reduce the amount of data that has to be transmitted, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application. 
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 13 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Selecting and transmitting data are fundamental, i.e. WURC, activities performed by servers, such as the back-end server in claim 13.

CONCLUSION
Thus, since claim 13 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial 

Regarding independent claims 21 and 28, they contain the same issues/analysis as claim 13, i.e. not actual control of the vehicle is claimed, merely taking in of data, determinations/comparison of the data with other data. The physical structures recited a “memory”, “processor”, and “interface” are all parts of a computer system and thus integration of the method onto a computer doesn’t satisfy the 101 requirements.
	The dependent claims 14-20, 22-27, all inherit the same issues as their respective independent claims and they do not recite/claim any elements or processes which would fix the issues of the independent claims. The dependent claims currently only claim transmission/retrieval of data (the server related claims), further computations (deviation), claims of “sensors” which are all generalized/WURC in the field of vehicle navigation, (GPS, steering angle sensors, cameras, etc), or data format/type (highly accurate digital model).
	A possible amendment to the independent claims that would satisfy 101 requirement would be language akin to “and controlling the HAV along the road segment based on travel trajectory comparison.” As such an amendment would integrate the method/apparatus/instructions onto a specific machine, i.e. the HAV. The current claim language does not actually demand any specific machine beyond a computer (processor and memory), the data being related to/from the operations of a HAV isn’t the same as actually claiming the operation of a HAV.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US8880272, Ferguson et al, “Approach for estimating the geometry of roads and lanes by using vehicle trajectories”.
Regarding Claim 13, Ferguson et al teaches” A method for operating a highly automated vehicle (HAV), comprising the following steps: s1)    providing a digital map in a driver assistance system of the HAV; ”(Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)”.); ” s2)    determining a current vehicle position, and locating a position of the HAV in the digital map;”(Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here “use the road model to stay on the road” inherently teaches that the vehicle position is being determined in the map, in order to stay on the road); ” s3)    identifying a route segment currently traveled by the HAV in the digital map, the identification taking place at least in part based on the current vehicle position and/or based on a current change in the current vehicle position;” (Column 6, lines 35-56, “ FIG. 7 depicts an example of a data structure 710 representing the trajectory 610. In this example, the trajectory 610 is stored as a set of location samples. Each sample is taken at a different time instant. Each sampled location is represented by an X-coordinate and Y-Coordinate. In this example, the coordinate system is defined by a Y-axis running in parallel to the left curb of road (430) and the X-axis is normal to the Y-axis. It should be noted that the data structure 710 provides only an example of how vehicle trajectories (e.g., observed or generated) may be represented. In further examples, however, each of the vehicle trajectories may be represented as a set of vectors, collection of coordinates, a polynomial, or any other representation. The trajectories may be part of course estimates, road models, and other similar structures used by the vehicle control unit 220 in controlling the operation of the vehicle 210. Furthermore, although in this example locations in the trajectory 610 are represented as coordinate pairs, in other examples they may be represented as vectors, polynomials, or any other form capable of identifying a location in the environment of vehicle 210 (e.g., road 430 or areas outside the road 430). The present disclosure is not limited to any specific type of location representations.”); ” s4)    providing at least one traveled comparison trajectory of at least one additional vehicle along the currently traveled route segment, the additional vehicle having already traveled the currently traveled route segment, and/or the additional vehicle being situated in front of the HAV on the currently traveled route segment;”( Column 1, lines 41-43, “The second vehicle is tracked to determine a second observed trajectory of the second vehicle. The second observed trajectory includes a second location passed by the second vehicle.”); ” s5)    comparing the at least one comparison trajectory with the currently traveled route segment as indicated in the digital map, and ascertaining a difference value as a result of the comparison; and s6)    ascertaining an up-to-dateness of the currently traveled route segment in the digital map, at least partly based on the difference value.”(Column 3, lines 11-22, “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road.” Here is measuring of discrepancy/difference in the trajectories and used to determine/update the map based on the discrepancy (i.e. up-to-dateness));
Regarding Claim 14, Ferguson et al teaches” The method as recited in claim 13, wherein the digital map is a highly accurate digital map.”( Column 1, lines 16-24,  “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here while not explicitly stating that the map is a “highly accurate digital model” it’s use for staying on the road/reaching the destination teaches that it is. As further evidence of this column 9, lines 33-49, “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily. In another aspect, vehicle 210 may begin following the either the first or second representative trajectory. For example, vehicle control unit 220 may change one of the speed or direction of the vehicle 210 based on one of the representative trajectories. Vehicle 210 may change lanes to avoid road block 420 or alternatively it may slow down. In yet another aspect, the representative trajectory (first or second) may be included in a control strategy, course estimate, road model, or another similar data structure that is used by the vehicle control unit 220 in controlling the operation of vehicle 210.” Here we have different modes in which more or less sensors are used (i.e. the map is either highly relied on or not) the less sensor modes (inherently taught by “Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily”) directly indicates that the map is being used/relied on to pilot a vehicle on the road, the map having such a capability teaching that it is a highly detailed model. );
Regarding Claim 15, Ferguson et al teaches” The method as recited in claim 13, wherein when the difference value exceeds a defined threshold value of a deviation: (i) a request is made to a driver of the HAV to take over driving responsibility and/or (ii) a request is made to a ( Column 3, lines 11-22 “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road. The processor may be further configured to determine a distance between a first location in the observed trajectory and a second location the generated trajectory. The measure of discrepancy may be based on the determined distance. In some instances, the update includes modifying the map that is stored in a memory. In other instances, the update may include transmitting an indication of the discrepancy to a remote server over a communication network.” Here deviation/discrepancy causes a map update. The map/update comes from a server);
Regarding Claim 16, Ferguson et al teaches” The method as recited in claim 15, wherein an item of information relating to the size of the difference value and/or to the route segment is communicated to the central map server, the central map server communicating the item of information to additional highly automated vehicles, and the communication taking place in the form of an update of the digital map.”(Column 5, lines 31-40 “  Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” And from Column 3, lines 23-30 “The processor may be further configured to determine a distance between a first location in the observed trajectory and a second location the generated trajectory. The measure of discrepancy may be based on the determined distance. In some instances, the update includes modifying the map that is stored in a memory. In other instances, the update may include transmitting an indication of the discrepancy to a remote server over a communication network.”);
Regarding Claim 17, Ferguson et al teaches ” The method as recited in claim 13, wherein the step S4 includes ascertaining the at least one traveled comparison trajectory using a GPS system integrated in the at least one additional vehicle, and/or the at least one traveled comparison trajectory is ascertained using at least one sensor integrated in the at least one additional vehicle, in the context of an odometry calculation.”(Column 5, lines 22-40, “ Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here “server may… disseminate” teaches that the sensor/odometry tracking is sent to other vehicles.);
Regarding Claim 18, Ferguson et al teaches” The method as recited in claim 13, wherein in the step S4 a plurality of comparison trajectories of a plurality of additional vehicles are communicated to the HAV, and in the step S5 the plurality of comparison trajectories are compared with the currently traveled route segment as indicated in the digital map, the ascertaining of the difference value taking place using a statistical evaluation of the comparisons.”(Column 8, Lines 45-66, “ In yet another aspect, discontinuities a trajectory may indicate how reliable the trajectory is. The less continuous a trajectory, the less reliable. Discontinuities may be identified based on a distance between successive locations in a given trajectory. The distance may be along the X-axis, Y-axis, Euclidean distance, or any other type of distance. Two locations may be said to be successive if they are located immediately one after another in an ordered set of locations. For example, the locations in the ordered set may be arranged according to the time at which they are measured. Referring back to FIG. 7, an example of an ordered set of locations is depicted in the table 710. The average distance between successive locations in table 710 is about +10 m, However, the distance between successive locations t.sub.9 and t.sub.10 is -50 m. A gap of such magnitude may, in some circumstances, be classified as a discontinuity. Thus, to determine how discontinuous a trajectory is, successive distances in the trajectory may be compared against a threshold. The threshold may be a constant (e.g., 50 m) or it may be based on a statistical measure of the successive distances in the set of locations (e.g., standard deviation). Moreover, the amount of discontinuity in a trajectory may be qualified based on a count of the discontinuities or the value of one or more statistical attributes of the set of successive distances between locations in the trajectory (e.g., average successive distance, standard deviation).”);
Regarding Claim 19, Ferguson et al teaches” The method as recited in claim 13, wherein: (i) the at least one comparison trajectory is communicated from the at least one additional vehicle to the HAV by a vehicle-to-vehicle system (V2V), and/or (ii) the at least one comparison trajectory is communicated to a central server computer, the central server computer being in a vehicle-to-infrastructure system (V2I) or a cloud system.”( Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
Regarding Claim 20, Ferguson et al teaches ” The method as recited in claim 13, wherein when the difference value exceeds a defined threshold value of a deviation, information from environmental sensors of the HAV is used to plausibilize the current vehicle position.”(Column 9, lines 25-40, “At task 950, a map update is performed. In one aspect, a trajectory may be generated based on information from a map (e.g., trajectory 820). The generated trajectory may be compared against the first representative trajectory (e.g., trajectory 830). When the two trajectories are found to be inconsistent, the map may be updated. Task 950 discussed further below with respect to FIG. 16. (47) At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.“);
Regarding Claim 21, Ferguson et al teaches ” A driver assistance system for controlling a highly automated vehicle (HAV), comprising: a memory module storing a digital map,” (Column 1, lines 16-24 “ FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).”); ” the memory module being a memory module integrated in the HAV or being a central server;” (Column 4, lines 40-53, “As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.” Here teaches a memory storage within the HAV and from Column 5, lines 32-40, “ The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here teaches a central server containing maps); ” a position module configured to determine a vehicle position of the HAV; ” (Column 1, lines 36-39, “In a yet another aspect, a method is provided including identifying a first vehicle and a second vehicle that are traveling on the same road as a third vehicle. The first vehicle is tracked to determine a first observed trajectory thereof.” Here the tracking of the first vehicle teaches a positioning system/module inherently from the Background section: Column 1, lines 36-39, “Autonomous vehicles use computing systems to aid in the transport of passengers from one location to another. Such vehicles may be equipped with various types of sensors in order to detect objects in their surroundings. Autonomous vehicles may include lasers, sonar, radar, cameras, and other devices which scan and record data from the vehicle's surroundings. These devices may be used to detect the geometry of the road on which the vehicles are travelling and determine the locations of the road's curb and lanes.” Here teaches the common systems/sensors used to record the surroundings/position the vehicle); ” an interface configured to exchange data with a remote data source;” (Column 5, lines 22-32,  “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network.”); ”  and a control device configured to exchange data with the memory module, the position module, and the interface,” (Column 4, lines 23-53, “FIG. 2 depicts a schematic diagram of the components of autonomous vehicle 210 in accordance with aspects of the disclosure. As shown in this example, vehicle 210 includes vehicle control unit 220, braking system 230, steering system 240, and acceleration system 250. Vehicle 210 is capable of driving from one point to another without (or with partial) input from a human driver. In some embodiments, vehicle 210 is an automobile. In various embodiments vehicle 210 may be a car, truck, motorcycle, bus, boat, airplane, helicopter, lawnmower, recreational vehicle, amusement park vehicle, farm equipment, construction equipment, tram, golf cart, train, trolley, glider, warehouse equipment, factory equipment, or the like. Vehicle control unit 220 is a system for controlling the operation of vehicle 210. Vehicle control unit 220 may interact with braking system 230, steering system 240, and acceleration system 250 to cause vehicle 210 to slow down, stop, steer, or accelerate. (22) As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.“ Here teaches the control system within the car Column 5, lines 11-21, “ Although FIG. 3 functionally illustrates the processor and memory as being within the same block, the processor and memory may actually comprise multiple processors and memories that may or may not be stored within the same physical housing. For example, some of the instructions and data may be stored on removable CD-ROM and others within a read-only computer chip. Some or all of the instructions and data may be stored in a location physically remote from, yet still accessible by, the processor. Similarly, the processor may actually comprise a collection of processors which may or may not operate in parallel.” Here teaches the connections between the modules in the server controlled configuration); ” and to locate the vehicle position determined by the position module in the digital map, ” (Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here “use the road model to stay on the road” inherently teaches that the vehicle position is being determined in the map, in order to stay on the road);” and configured to identify a route segment currently traveled by the HAV in the digital map, the identification taking place at least partly based on the current vehicle position and/or at least partly based on a current change of the current vehicle position;”( Column 6, lines 35-56, “ FIG. 7 depicts an example of a data structure 710 representing the trajectory 610. In this example, the trajectory 610 is stored as a set of location samples. Each sample is taken at a different time instant. Each sampled location is represented by an X-coordinate and Y-Coordinate. In this example, the coordinate system is defined by a Y-axis running in parallel to the left curb of road (430) and the X-axis is normal to the Y-axis. It should be noted that the data structure 710 provides only an example of how vehicle trajectories (e.g., observed or generated) may be represented. In further examples, however, each of the vehicle trajectories may be represented as a set of vectors, collection of coordinates, a polynomial, or any other representation. The trajectories may be part of course estimates, road models, and other similar structures used by the vehicle control unit 220 in controlling the operation of the vehicle 210. Furthermore, although in this example locations in the trajectory 610 are represented as coordinate pairs, in other examples they may be represented as vectors, polynomials, or any other form capable of identifying a location in the environment of vehicle 210 (e.g., road 430 or areas outside the road 430). The present disclosure is not limited to any specific type of location representations.”);” wherein the interface is configured to receive at least one traveled comparison trajectory of at least one additional vehicle along the currently traveled route segment,”( Column 1, lines 41-43, “The second vehicle is tracked to determine a second observed trajectory of the second vehicle. The second observed trajectory includes a second location passed by the second vehicle.”);” the control device being configured to carry out, using the comparison trajectory, a comparison of the at least one comparison trajectory with the currently traveled route segment as indicated in the digital map, and to ascertain a difference value as a result of the comparison.”( Column 3, lines 11-22, “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road.” Here is measuring of discrepancy/difference in the trajectories and used to determine/update the map based on the discrepancy (i.e. up-to-dateness)
Regarding Claim 22, Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the digital map is a highly accurate digital map.”( Column 1, lines 16-24,  “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here while not explicitly stating that the map is a “highly accurate digital model” it’s use for staying on the road/reaching the destination teaches that it is. As further evidence of this column 9, lines 33-49, “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily. In another aspect, vehicle 210 may begin following the either the first or second representative trajectory. For example, vehicle control unit 220 may change one of the speed or direction of the vehicle 210 based on one of the representative trajectories. Vehicle 210 may change lanes to avoid road block 420 or alternatively it may slow down. In yet another aspect, the representative trajectory (first or second) may be included in a control strategy, course estimate, road model, or another similar data structure that is used by the vehicle control unit 220 in controlling the operation of vehicle 210.” Here we have different modes in which more or less sensors are used (i.e. the map is either highly relied on or not) the less sensor modes (inherently taught by “Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily”) directly indicates that the map is being used/relied on to pilot a vehicle on the road, the map having such a capability teaching that it is a highly detailed model);
Regarding Claim 24, Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the remote data source is in a vehicle-to-vehicle system or in a vehicle-to-infrastructure system.” (Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
Regarding Claim 25, Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the control device is configured to ascertain a comparison trajectory of a route segment traveled by the HAV and to provide it to other vehicles via the interface.”( Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
Regarding Claim 26, Ferguson et al teaches” The driver assistance system as recited in claim 25, wherein the control device is configured to ascertain the at least one traveled comparison trajectory using the data received via the position module,” (“ FIG. 11 depicts a flowchart of a sub-process 1100 for combining two or more observed trajectories of vehicles that are tracked as shown by task 1010B of FIG. 10B. At task 1110, a trajectory is selected as a base trajectory from the trajectories that are being combined. At task 1120, a plurality of locations that are part of the base trajectory is determined. At task 1130, a location from the plurality is selected as a base location. In this example, location 610a may be selected. In one aspect, each location identified by the base trajectory may be selected as a base location only once during the execution of the sub-process 1100.” Here gives the comparison trajectory (“combining of two or more observed trajectories inherently requires one comparison trajectory)); ” and/or is configured to ascertain the at least one traveled comparison trajectory using sensor data of at least one sensor, in the context of an odometry calculation.” (Column 12, lines 29-42, “  FIG. 14 depicts an exemplary sub-process 1400 for processing the first representative trajectory to produce a second representative trajectory as specified at task 940 of FIG. 9. At task 1410, the first representative trajectory determined at task 930 is obtained. At task 1420, a reference trajectory is obtained that is generated based on information other than vehicle trajectory information. In one aspect, the reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory 320. In another aspect, the backup trajectory may be generated by processing information from sensor 370 and camera 360. The reference trajectory may be generated by using any known method for generating vehicle trajectories, course estimates or vehicle control strategies.”);
Regarding Claim 27, Ferguson et al teaches ” The driver assistance system as recited in claim 26, wherein the at least one sensor is selected from the group of the following sensors: ;” (Column 5, lines 22-27, “ Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. “);” and the control device is configured to carry out the odometry calculation at least using one of the following methods: Inertial Navigation System (INS), visual odometry, vehicle odometry.” (Column 1, lines 7-15, “ Autonomous vehicles use computing systems to aid in the transport of passengers from one location to another. Such vehicles may be equipped with various types of sensors in order to detect objects in their surroundings. Autonomous vehicles may include lasers, sonar, radar, cameras, and other devices which scan and record data from the vehicle's surroundings. These devices may be used to detect the geometry of the road on which the vehicles are travelling and determine the locations of the road's curb and lanes.” Here teaches the use of camera/visual sensors (i.e. visual odometry));
Regarding Claim 28, claim 28 is directed a non-transitory computer readable medium containing instructions to execute the method as claimed in claim 13. As such the grounds for its rejection are identical to claim 13. From the use of a memory an processor (and the stored instructions) is taught in column 4, lines 40-53, “As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8880272, Ferguson et al, “Approach for Estimating and Lanes by Using Vehicle Trajectories” as applied to claim 21 above, and further in view of US9355562, Ferguson et al, “Using Other Vehicle Trajectories to Aid Autonomous Vehicles Driving Through Partially Known areas”.
Regarding Claim 23, Ferguson et al US8880272 while teaching a positioning module, fails to teach the use of a GPS as the sensor/module.
Ferguson et al teaches US9355562” The driver assistance system as recited in claim 21, wherein the position module is a GPS module.”( Column 11, lines 26-43, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located, as well as one or more actuators 736 configured to modify a position and/or orientation of the sensors. As shown, the sensors of the sensor system include a Global Positioning System (GPS) 726, an inertial measurement unit (IMU) 728, a RADAR unit 730, a laser rangefinder and/or LIDAR unit 732, and an image-capture device 734. The sensor system 704 may include additional sensors as well, including, for example, sensors that monitor internal systems of the vehicle 700 (e.g., an O.sub.2 monitor, a fuel gauge, an engine oil temperature, etc.). Other sensors are possible as well. (75) The GPS 726 may be any sensor configured to estimate a geographic location of the vehicle 700. To this end, the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth. The GPS 726 may take other forms as well.”);
It would have been obvious to one of ordinary skill in the art to use GPS as taught by Ferguson et al teaches US9355562 as the positioning system for the invention described in Ferguson et al US8880272. Such a modification would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Thus Modified Ferguson would teach all aspects of claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2016130719, “Sparse Map for Autonomous Vehicle Navigation”, Shashua et al; WO2017218563, “Route Planning for an Autonomous Vehicle”, Iagnemma Karl; US20130211656, “Autonomous Driving Apparatus and Method for Vehicle”, An et al; 
Shashua et al teaches a vehicle control system which uses a stored map to navigate the vehicle; includes using/judging a map with a comparison trajectory. Shashua would also anticipate many of the claims as they are currently written, as the use of a “highly detailed” map is only required for two dependent claims. Shashua wasn’t used for the rejection is it in particular calls for a “sparse map” as opposed to the applicant’s disclosed invention which in particular uses a highly detailed map.
Iagnemma Karl teaches a trajectory generation and monitoring system, includes detecting deviation of current trajectory from a goal trajectory, and use of a mapping service/map for determining the goal trajectory.
An et al gives a vehicle control system, of communication between a server and the vehicle. Using a map of road segments, with reliability of an area/section being ranked.
Samper et al gives a vehicle trajectory system which includes monitoring of vehicles trajectory to a goal/set trajectory to detect deviation. And use of a highly automated/detailed map of the road.
Greenfield et al teaches a vehicle control system which includes detection of deviation from a current trajectory and goal/planned trajectory; use of a map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661   

/RUSSELL FREJD/
Primary Examiner, Art Unit 3661